                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

 Rashaad Thomas,                              )             C/A No.: 7:19-1427-BHH
                                              )
                                   Plaintiff,
                                              )
                                              )              ORDER AND OPINION
                    vs.
                                              )
                                              )
 Michael Walsh, Spencer Smith, Esq.,          )
                                              )
                               Defendants.
                                              )
 ___________________________________


       This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Kevin F. McDonald made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On June 6, 2019, the

Magistrate Judge issued a Report and Recommendation recommending that this case

be dismissed without prejudice and without issuance and service of process as

Plaintiff’s complaint is barred by Heck v. Humphrey, 512 U.S. 477 (1994), the claims

against Assistant Solicitor Spencer Smith are barred by the doctrine of prosecutorial

immunity, and the claims against Officer Michael Walsh fail in light of probable cause

established by the resulting grand jury indictments against Plaintiff. (ECF No. 15.)

Moreover, the Magistrate Judge recommends that the Court decline to exercise

supplemental jurisdiction over Plaintiff’s state law claims. (Id.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with
instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made.

       Plaintiff filed no objections and the time for doing so expired on June 24, 2019. In

the absence of objections to the Magistrate Judge’s Report and Recommendation, this

Court is not required to provide an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge's findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendants are

subject to summary dismissal for all of the reasons stated in the Report and

Recommendation, and Plaintiff cannot cure the defects identified by amending his

Complaint. Accordingly, the Report and Recommendation is adopted and incorporated

herein by reference and this action is DISMISSED without prejudice.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

June 26, 2019
Greenville, South Carolina

                                        *****
                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
